DETAILED ACTION
Applicants’ arguments, filed 21 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action has been made NON-FINAL as it includes a rejection that mistakenly was not written previously but should have been written previously.


Claim Interpretation – Water Solubility
The instant claims require that at least about 20 parts, by weight, of the hydrophilic anticaries agent particles are soluble in about 100 parts, by weight, of water. For the purposes of examination under prior art, the term “water” is understood to refer to water at an approximately neutral pH. The term “water” is not understood to refer to an aqueous solution that is significantly acidic or basic. For example, a hydrophilic anticaries agent that dissolves in aqueous acid but does not dissolve in water with a neural pH is not understood to meet the claim limitations.

Claim Interpretation – “Anticaries Agent”
The instant claims require an anticaries agent. The instant specification discloses the following anticaries agents, as of the instant specification on page 22 lines 15-28, reproduced below.

    PNG
    media_image1.png
    365
    638
    media_image1.png
    Greyscale

In view of the above-reproduced text, the examiner understands the following compounds to be anticaries agents.
First, ionic fluorides and/or fluorophosphates are understood to be anticaries agents, regardless of whether or not they are listed in the above-reproduced paragraph. Secondly, the agents specifically disclosed in the above list are understood to be anticaries agents. However, the examiner notes the following. First, organic fluorides comprising a carbon-fluorine covalent bond are not understood to be anticaries agents; this is because a fluoride anion acts in an anticaries manner by incorporation into dental enamel, and a fluorine atom bound to a carbon atom would not have been able to have been incorporated into dental enamel due to the strength of the carbon-fluorine covalent 
As such, the specific compounds disclosed above are understood to be anticaries agents. However, some of said compounds would not read on the claimed invention to the extent that they are not sufficiently water-soluble to meet the instantly claimed requirements.
Additionally, bioglasses disclosed by Litkowski et al. (US Patent 5,735,942) but not specifically disclosed in the instant specification are understood to be anticaries agents. However, these anticaries agents are understood to read on the instant claims only if they have the required water-solubility. The bioglass recited by claim 1 of Litkowski comprises silica as a primary ingredient, as of Litkowski, column 9, lines 5-11, reproduced below.

    PNG
    media_image2.png
    135
    428
    media_image2.png
    Greyscale

The skilled artisan would not have expected that the above-reproduced composition would have been water-soluble because silicas are not generally water-soluble. This is shown by the fact that sand, which primarily comprises silica, does not dissolve in ocean water.

Claim Interpretation - Particle
The examiner notes the following in the instant specification on page 5. 

    PNG
    media_image3.png
    155
    641
    media_image3.png
    Greyscale

As such, the instant specification defines the term “particle” to refer to a solid or a semi-solid material. A liquid material is therefore not a particle. As such, a water in oil emulsion comprising discrete portions of water phase in a continuous oil phase is not understood to comprise particles. This is because water is liquid. In contrast, the instant specification defines the term “particle” to refer to solid or semisolid materials.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tananko et al. (US Patent 7,304,020). 
Tananko et al. (hereafter referred to as Tananko) is drawn to a composition comprising tin (II) chloride. Tananko et al. (hereafter referred to as Tananko) is drawn to a composition comprising Tin (II) chloride and montmorillonite clay, as of Tananko, title and abstract. Tananko teaches the following, as of column 10, relevant text reproduced below.

    PNG
    media_image4.png
    233
    487
    media_image4.png
    Greyscale

As best understood by the examiner, the tin (II) chloride above is in the form of particles, as it is described as a powder as of Tananko, abstract. Additionally, the skilled artisan would have expected that the tin (II) chloride of Tananko would have had a water solubility of 83.9 g per 100 mL of water, which is within the claimed range.
As to claim 1, the claim is not anticipatory because the example above teaches “fluid”, and teaches petrolatum from a list of fluids. However, together, these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely 
As to claim 1, the claim requires a semisolid dispersion. As best understood by the examiner, in the case wherein the fluid in the composition of Tananko would have been petrolatum, the composition would have been semi-solid.
As to claim 1, the claim requires an oral dispersion. The examiner notes that the intended use of the composition of Tananko is not for oral administration. Nevertheless, the examiner notes that composition claims cover what the composition is, not what the composition does. See MPEP 2114(II). The skilled artisan would have understood that the composition of Tananko would have been capable of oral use even if this was not the intended use of Tananko.
As to claim 3, the skilled artisan would have expected that the tin (II) chloride of Tananko would have had a water solubility of 83.9 g per 100 mL of water, which is within the claimed range.
As to claims 7-10, the tin (II) chloride of Tananko (i.e. stannous chloride) reads on the additional limitations of these claims.
As to claim 17, the tin (II) chloride of Tanako is insoluble in petrolatum, and petrolatum is insoluble in water.
This office action has been made NON-FINAL because this rejection could have been written earlier in prosecution but mistakenly was not written earlier in prosecution.

Claims 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tananko et al. (US Patent 7,304,020) in view of Bekker et al. (US 2014/0336272 A1).
Tananko is drawn to a composition comprising tin (II) chloride powder particles in petrolatum. See the rejection above over Tananko by itself. The composition of Tananko is intended for lubrication and decreasing friction, as of Tananko, end of abstract.
Tananko is silent as to the cone penetration of the petrolatum.
Bekker et al. (hereafter referred to as Bekker) is drawn to a petrolatum composition, as of Bekker, title and abstract. Said petrolatum has a drop melting point of between 35ºC and 80ºC, as of Bekker, abstract. Said petrolatum has a cone penetration in the following range, as of Bekker, paragraph 0022, reproduced below.

    PNG
    media_image5.png
    104
    459
    media_image5.png
    Greyscale

Bekker does not teach incorporating particles in the petrolatum.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the petrolatum of Tananko with the properties taught by Bekker. Tananko teaches petrolatum, but is silent regarding the properties of said petrolatum. Bekker teaches properties that are known for the formulation of petrolatum, the skilled artisan would have been motivated to have used the petrolatum of Bekker in the composition of Tananko in order to have predictably provided the fluid in the composition of Tananko with a reasonable expectation of success.

As to claims 18-19, the claims require cone penetration consistency values of 25-300, which in the case of claim 18 refers to the composition as a whole and in the case of claim 19 refers to the petrolatum by itself. Regardless, the values of 60 to 300 taught by Bekker are within the scope of the required cone penetration values.
As to claim 20, the claim requires petrolatum with a drop melting point of between about 40ºC and about 80ºC. Bekker teaches a drop melting point from about 35-70ºC. This overlaps with the required drop melting point. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). 


Response to Declaration Under 37 C.F.R. 1.132 and Withdrawal of Prior Rejection
In applicant’s response on 21 January 2022, a declaration under 37 C.F.R. 1.132 was submitted. This declaration under 37 C.F.R. 1.132 (hereafter referred to as the declaration) is noted and addressed below.

In applicant’s prior response on 6 December 2021 (hereafter referred to as applicant’s prior response), applicant presented arguments regarding data in the instant specification which applicant alleges shows unexpected results. The data presented comes from Table 3 of the instant specification, from page 82 of the instant specification, which was reproduced on page 8 of applicant’s response, and is reproduced below here.

    PNG
    media_image6.png
    393
    556
    media_image6.png
    Greyscale

The conclusion that applicant derives from this table is that
placing particles of a more water-soluble agent such as urea peroxide or PVP peroxide in petrolatum for use in an oral care composition is more effective 
this effect is controlled by the fact that PVP peroxide and urea peroxide are more water-soluble that sodium percarbonate – see the paragraph bridging pages 8 and 9 of applicant’s response; and
this effect would not have been expected by one of ordinary skill in the art.
In the prior office action, the examiner took the following position, as of the office action on 3 January 2022, pages 15-16, relevant text reproduced below.

Even if, purely en arguendo, the conclusions enumerated in points (A), (B), and (C) above are correct, the above-reproduced results are drawn to peroxides, which are tooth bleaching agents. In contrast, the claimed invention is drawn to an anticaries agent. As such, the issue at hand is whether applicant’s results, which apply to tooth bleaching agents, should also have been applicable in regard to anticaries agents.

The declaration submitted with applicants response on 21 January 2022 appears to have been submitted to address this issue.
In the declaration, declarant appears to have tested compositions of urea peroxide in petrolatum, stannous chloride in petrolatum, and stannous fluoride in petrolatum. All of these actives are water-soluble in the manner required by the instant claims. Also, all of these actives appear to be present as solid particles in petrolatum, which is a hydrophobic ingredient.
As best understood by the examiner, declarant appears to have found that the presence of water results in the delivery of the active agent from the hydrophobic phase to the hydrophilic phase. This effect has been found in the case of both tooth bleaching agents, such as urea peroxide (as shown in the declaration) and polyvinylpyrrolidone-
As such, declarant appears to have shown that the beneficial effect of placing particles of a water-soluble agent in petrolatum is applicable both to water-soluble bleaching agents as well as water-soluble antimicrobial and anticaries agents. As such, the beneficial effects shown in data presented in the instant specification regarding water-soluble tooth bleaching agents comprising peroxide present as particles in petrolatum are understood to be applicable to other water-soluble agents (such as anticaries agents) present as particles in petrolatum.
In view of this determination, the examiner takes the position that the instant specification in combination with the declaration shows that anticaries agent particles dispersed in petrolatum and comprising the required solubility have superior results as compared with anticaries agent particles dispersed in petrolatum which have a lower solubility than what is recited by the instant claims. In view of this determination, the obviousness rejections over the combination of Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), by themselves or in view of other references, which were previously set forth in the prior office action on 3 January 2022, have been withdrawn.
The examiner notes that there appear to be various textual errors in the declaration. One such error is pointed out below.

    PNG
    media_image7.png
    292
    534
    media_image7.png
    Greyscale

The term “peroxide” in this case appears to be in error because it is actually a Tin (II) salt, not peroxide, that is delivered. Regardless, the data shown by declarant shows that the beneficial effects found with urea peroxide are also applicable to tin (II) chloride and tin (II) fluoride. As such, despite textual errors such as that described above, the declaration is still understood to be probative of non-obviousness and sufficient to overcome the previously applied rejections.
Therefore, in view of this declaration, the previously applied rejections over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), as well as Robbins in view of Tung and further in view of other references, have been withdrawn.



Close Prior Art – No Rejection
As close prior art, the examiner cites Faunce (US Patent 4,198,394), which was previously cited in the file record of the instant application. Faunce is drawn to a 

    PNG
    media_image8.png
    280
    424
    media_image8.png
    Greyscale

This differs from the claimed invention because glycerin is water-soluble. In contrast, the carrier of the claimed invention is not water-soluble. Faunce does not teach petrolatum. Faunce also does not teach a water-insoluble non-aqueous carrier, and does not provide motivation for the skilled artisan to have substituted petrolatum in place of the glycerin of Faunce. Additionally, to the extent that Faunce teaches an oil (wherein petrolatum is understood to be an oil), Faunce teaches spearmint oil as a flavoring used in a small amount, as of Faunce, column 6 lines 43-52. Faunce does not teach a water-insoluble oil, let alone petrolatum, as the primary carrier of at least 60% of the composition, nor does Faunce provide motivation for the skilled artisan to have substituted such a carrier in place of glycerin. As such, no rejection over Faunce has been written.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-15, 17-20, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,224,760 (formerly copending application No. 16/842,800). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.

The instant and conflicting claims differ at least because the conflicting claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the conflicting claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the conflicting claims would have comprised particles of stannous fluoride in hydrophobic phase even if the conflicting claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.


Claims 1, 3-15, 17-20, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.

The instant and conflicting claims differ at least because the conflicting claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the conflicting claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the conflicting claims would have comprised particles of stannous fluoride in hydrophobic phase even if the conflicting claims do not explicitly recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10, 14-20, 22-23, and 26-32 of copending Application No. 16/842,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from 
The copending claims are drawn to a semisolid dispersion comprising a) solid hydrophilic active agent particles; b) at least about 50%, by weight of the dispersion, of hydrophobic phase, as of copending claim 1. The copending claims recite “fluoride” as an anticaries active agent, as of copending claim 10.
The instant and copending claims differ because the copending claims recite various beneficial bacteria in copending claims 6-7. For at least this reason, there is no case of statutory double patenting. Nevertheless, the subject matter of copending claim 10 appears to be within the scope of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from 
The copending claims are drawn to a semisolid oral dispersion comprising a) hydrophilic discontinuous phase comprising bleaching agent particles; and b) hydrophobic continuous phase comprising petrolatum. Copending claim 20 recites an additional oral care agent comprising stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,208 (reference application). Although the claims of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to a semisolid oral care dispersion comprising a hydrogen peroxide adduct and at least 50% of a discontinuous phase comprising petrolatum. Copending claim 18 recites stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to a semisolid oral dispersion comprising a) hydrophilic discontinuous phase comprising bleaching agent particles; and b) hydrophobic continuous phase comprising petrolatum. Copending claim 21 recites an additional oral care agent comprising stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.



Claims 1, 3-15, 17-20, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase is petrolatum.
The copending claims are drawn to an oral care composition comprising at least 60% hydrophobic phase along with particles made from polyvinyl pyrrolidone complexed with hydrogen peroxide. Copending claim 6 recites that the hydrophobic phase may be mineral oil thickened with wax or polyethylene, as well as petrolatum. Copending claim 19 recites stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 21 January 2022, page 9, applicant argues that indication of allowable subject matter but for the non-statutory obviousness-type double patenting rejection, Applicant will consider filing a terminal disclaimer if necessary. This is not persuasive as applicant does not provide substantive arguments regarding the double patenting rejections. As such, the double patenting rejections have been maintained.

Relevant Reference – No Double Patenting
As a relevant reference, the examiner cites US Patent 11,147,753. The ‘753 patent has common inventors with the instant application and is commonly assigned with the instant application. Nevertheless, the examiner has decided not to reject the instant claims over the claims of the ‘753 patent for at least the following reasons.
Claim 1 of the ‘753 patent is reproduced below.

    PNG
    media_image9.png
    381
    390
    media_image9.png
    Greyscale

The composition recited by the above-reproduced claim comprises a hydrophobic phase, which is the majority of the composition, and an aqueous phase, which is the minority of the composition. Nevertheless, the aqueous phase in the above composition is not a particle in the manner that the term “particle” is defined by the instant application. This is because a particle, as defined by the instant application, must be solid or semi-solid. In contrast, the aqueous phase in the above composition is liquid. There would have been no motivation for the skilled artisan to have modified the composition of the claims of the ‘753 patent to have had a solid or semisolid particle rather than a liquid aqueous phase; as such, no double patenting rejection over the claims of the ‘753 patent has been written.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612